DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
	Claims 1-17 are pending.

Claim Objections
	Claim 1 is objected to because at line 13, “wherein splined” should read --wherein the splined--. The same issue is present in claim 9, line 15. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-9, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,425,142 (Disser).
Regarding claim 1, Disser discloses a connecting joint assembly (see Figure 2), comprising:

a male member (4) having a first axial end portion, a second axial end portion, and a splined tubular portion (11) extending between the first axial end portion and the second axial end portion; and
a retaining member (20) including an annular portion and a plurality of attachment features (see, e.g., 21) extending radially inward from and, perpendicular to, the annular portion defining an aperture,
wherein the second axial end portion of the male member has a circumferential groove (22) on the outer surface thereof,
wherein splined radially inner surface of the female member and the splined tubular portion of the male member meshing engage (see Figure 2),
wherein the second axial end portion of the male member extends through the aperture of the retaining member (see Figure 2), and
wherein the attachment features extend into the groove of the male member (see Figure 2).
Regarding claim 2, Disser discloses the first axial end of the female member (4) has an annular groove (22) on the outer surface thereof and wherein the annular portion of the retaining member (20) is positioned in the annular groove (see Figure 2).
Regarding claim 4, Disser discloses a sealing plug (16) placed around the retaining member (20) and the second axial end portion of the male member (4: the sealing plug being disposed around the inside of the retaining member).
Regarding claim 5, Disser discloses the male member (4) includes a non-splined portion axially between the splined portion (11) and the first axial end portion, wherein the non-splined portion has a diameter larger than the diameter of the splined portion (see Figure 2).
Regarding claim 6, Disser discloses the second axial end of the female member (7) abuts the non-splined portion of the male member (4; see Figure 2).
Regarding claim 7, Disser discloses the female member (7) is an end yoke (see Figure 2).
Regarding claim 8, Disser discloses a sealing ring (16) is positioned between the second axial end of the female member (7) and the non-splined portion of the male member (4; see Figure 2).
Regarding claim 9, Disser discloses a connecting joint assembly (see Figure 2), comprising:
a female member (7) having a first axial end, a second axial end, and a cylindrical body portion extending between the first axial end and the second axial end having a splined radially inner surface (11);
a male member (4) having a first axial end portion, a second axial end portion, and a splined tubular portion (11) extending between the first axial end portion and the second axial end portion; and
a retaining member (20) including an annular portion, a flat surface portion and a plurality of attachment features (see, e.g., 21), wherein the annular portion extends perpendicular to the flat surface portion along the radially outer edge thereof and the attachment features extend perpendicular to the flat surface portion along the radially inner edge thereof and define an aperture,
wherein the second axial end portion of the male member has a circumferential groove (22) on the outer surface thereof,
wherein splined radially inner surface of the female member and the splined tubular portion of the male member meshing engage (see Figure 2),
wherein the second axial end portion of the male member extends through the aperture of the retaining member (see Figure 2), and
wherein the attachment features extend into the groove of the male member (see Figure 2).
Regarding claim 13, Disser discloses the first axial end of the female member (7) has an annular groove (22) on the outer surface thereof and wherein the annular portion of the retaining member (20) is positioned in the annular groove (see Figure 2).
Regarding claim 14, Disser discloses a sealing plug (16) placed around the retaining member (20) and the second axial end portion of the male member (4: the sealing plug being disposed around the inside of the retaining member).
Regarding claim 15, Disser discloses the male member (4) includes a non-splined portion axially between the splined portion (11) and the first axial end portion, wherein the non-splined portion has a diameter larger than the diameter of the splined portion (see Figure 2).
Regarding claim 16, Disser discloses the second axial end of the female member (7) abuts the non-splined portion of the male member (4; see Figure 2).
Regarding claim 17, Disser discloses a sealing ring (16) is positioned between the second axial end of the female member (7) and the non-splined portion of the male member (4; see Figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Disser as applied above, and further in view of US 8,277,330 (Szentmihalyi).
Regarding claim 3, Disser discloses the connecting joint assembly of claim 1, but does not expressly disclose the attachment features are a plurality of teeth having a flat edge portion on the radially inner most part thereof.
Szentmihalyi teaches attachment features in the form of a plurality of teeth (6) having a flat edge portion on the radially inner most part thereof (see Figure 2). Szentmihalyi teaches this structure allows the attachment features to be elastically deformable in order to better lock male and female members together (see column 3, line 63, through column 4, line 18). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting joint assembly of Disser such that the attachment features are a plurality of teeth having a flat edge portion on the radially inner most part thereof, as taught in Szentmihalyi, in order to allow the attachment features to be elastically deformable in order to better lock male and female members together.
Regarding claim 10, Disser discloses the connecting joint assembly of claim 9, but does not expressly disclose the attachment features are a plurality of circumferentially spaced tabs, each tab having a bent end portion extending radially inward from the end of tab opposite the flat surface portion.
Szentmihalyi teaches attachment features in the form of a plurality of circumferentially spaced tabs (6), each tab having a bent end portion extending radially inward from the end of tab opposite the flat surface portion (see Figure 2). Szentmihalyi teaches this structure allows the attachment features to be elastically deformable in order to better lock male and female members together (see column 3, line 63, through column 4, line 18). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting joint assembly of Disser such that the attachment features are a plurality of circumferentially spaced tabs, each tab having a bent end portion extending radially inward from the end of tab opposite the flat surface portion, as taught in Szentmihalyi, in order to allow the attachment features to be elastically deformable in order to better lock male and female members together.
Regarding claim 11, the combination of Disser and Szentmihalyi teaches the bent end portions (shown at 6 of Szentmihalyi) extend into the groove (22 of Disser) of the male member (4 of Disser).
Regarding claim 12, Szentmihalyi teaches the retaining member further comprises a plurality of circumferentially spaced slots (formed between tabs 6) positioned between each of the tabs (6; see Figure 2).

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
June 14, 2021